 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8(b) (4) (B) is not violated'if the conduct complained of is primary and nototherwise unlawful.The statements and conduct of Respondents'representativesrelied onby theGeneral Counsel to show an unlawful object, in my opinion areentirely compatiblewiththe Respondents'avowed lawful objectives,and viewed intheir proper context-the entire situation leading up to and surroundingthe workstoppages-do not establish,by a predominance of evidential weight,an unlawfulobject.If the workstoppages were for a lawful object,it follows that the threatsto institute such stoppages were also lawful.I shall recommend dismissal of thecomplaint.4CONCLUSIONS OF LAW1.PMA,itsemployer members, Seattle Stevedore,American Mail,and MobileCrane, are each of them employers within the meaning of Section 2(2) ofthe Act,engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.RespondentILWU,RespondentLocal 19,and Engineers are each of them labororganizations within the meaning of Section 2(5) of the Act.3.TheRespondents have not engaged in any of the unfair labor practices allegedin the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, I recom-mend that the Board issue an order dismissing the complaint in its entirety.The General Counsel's appropriate citation ofFood Employer'.s Council, Inc.,.supra,has been studied and the parallelbetween thefactual situations Is Impressive.Idis-tinguish the present case because,somewhat due to the positiontaken by PMA, thealleged secondary employers,I regard theevidence of primary activities much strongerhere.Also, Ithink before finding a violation here the Boardmay want toconsider theimplications of the retention in the Landrum-Griffin amendedAct of the proviso thatSection 8(b) (4) not be construed to limit primary strikes "not otherwise lawful," andthe legislative history accompanying the retention of the proviso.1 Legislative Historyof the Labor-ManagementReporting and DisclosureAct of 1959,p. 942.The Board's de-cision having been issuedafter theLandrum-Griffin enactment,though basedon the Actprior to amendment,cannot be said to have been considered by Congress as incorporatedin the body of "Present rules of law permittingpicketing at the site ofa primary labordispute."The productboycott cases relied on by the General Counsel I consider in-apposite,for they involvedthe refusal of employeestowork on thenonunion productsof other than their own employers, productswhich theywould not themselves manu-facture inthe courseof their employment.The threatof displacement in the normalcourse of their employment was remote and posed no violationof theircontractual rights.Wa.shington-Oregon Shingle Weavers' District Council,etc.(Sound Shingle Co.),101NLRB 1159,enfd.211 F. 2d 149(C.A.9) ; Local1976,United Brotherhood of Carpentersetc.. (Sand Door&Plywood Co.)v.N.L.R.B.,357 U.S. 93,enfg. 113 NLRB 1210.Lozano EnterprisesandJose Nabor Villasenor.Case No. 21-CA-4513.May 15, 1962,DECISION AND ORDEROn March 5, 1962, Trial Examiner David F. Doyle issued his In-termediate Report in the above-entitled proceeding finding that theRespondent had engaged in and is engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and.take certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a_brief in support thereof.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with. this case to a three-memberpanel [Members Rodgers, Fanning, and Brown]. .137 NLRB No. 15. LOZANO ENTERPRISES129The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and the brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERThe Board adopts the Recommendations of the Trial Examiner.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceedingcame onregularly to be heard by David F. Doyle, the duly desig-natedTrialExaminer,at Los Angeles, California, on October 30 and 31, 1961, oncomplaint of the General Counsel and the answer of Lozano Enterprises, hereincalled the Company or the Respondent.' The complaint, in substance, alleged thatthe Company had (1) discriminatorily discharged Villasenor, the Charging Party,on or about August 23, 1961, in violation of Section 8(a)(3) of the Act, and (2)interfered with, restrained, and coerced its employees by certain acts and conductof Foreman Andres Laguna and by Publisher Ignacio E. Lozano in violation ofSection 8(a)(1) of the Act.The answer of the Respondent denied the commissionof any unfair labor practices.At the hearing the parties were represented by thecounsel or consultants who were afforded full opportunity to present evidence,examine and cross-examine witnesses, and to present oral arguments and briefson the issues.From my observation of the witnesses, and upon the entire recordin the case,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF LOZANO ENTERPRISESIt was stipulated by the parties, and I find, that Lozano Enterprises is a Californiacorporation with its principal office and place of business at Los Angeles, California,where it is engaged in the publication, sale, and distribution of La Opinion, a dailynewspaper in the Spanish language.The newspaper subscribes to the services ofUnited Press and International News Service and advertises nationally sold products.In the course and conduct of its newspaper operations, the Company annually re-ceives a gross income in excess of $200,000 and annually purchases goods and ma-terialsdirectly from points outside the State of California valued in excess of$50,000.I find that the Company is an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDItwas also stipulated by the parties, and I find, that Los Angeles TypographicalUnion No. 174, International Typographical Union, AFL-CIO, herein called theUnion, is a labor organization within the meaning of Section 2(5) of the Act.HI. THE UNFAIR LABOR PRACTICESA. Background; stipulated factsIt is undisputed that on South Main Street, Los Angeles, California, the Companymaintains offices and a newspaper printing establishment devoted to the publication,sale, and distribution of La Opinion.At its plant, it employs a number of menwho staff the composing room, pressroom, and stereotype room. It also employssuch other editorial employees, mailroom employees, truckdrivers, and janitors asare usually found in a newspaper establishment.Itwas stipulated by the parties that Ignacio E. Lozano is the president of the1 The charge was filed on August 28, 1961, and complaint issued on September 28, 1961.649856-63-vol. 137-10 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany and publisher of the newspaper and that Andres Laguna is a supervisor,within the meaning of the Act, in charge of the linotype operators and otheremployees in the composing roomIt is likewise undisputed that in April 1961 the Union initiated efforts to organizethe employees in the composing room of the Company. In June of that year theUnion demanded recognition from the Company, and shortly thereafter both theCompany and the Union filed petitions for a representation election.2On October 19, 1961, the Board issued its Decision, Direction of Election, andOrder in Cases Nos 21-RC-7289 and 21-RM-733 (not published in NLRB vol-umes).In Case No. 21-RC-7289, the Board found that the employees of theCompany "in the composing room, press room and sterotype room," and excludingallother employees, composed a unit appropriate for the purposes of collectivebargaining, and ordered that an election be held in the unit.This election wasscheduled to take place in November 1961.The same Decision, Direction of Elec-tion, and Order dismissed the petition in Case No 21-RM-733.It is against this background of the Union's organizational campaign that theconduct, of which the General Counsel now complains, is alleged to have occurred.B. The union activities of Villasenor; his conversations with Foreman Laguna;his discharge by LagunaThe witnesses presented by the General Counsel to sustain the complaint werevarious members of the composing room staff. Since these men were more fluentin the Spanish language, most of them testified through an official interpreter.Thiswill account for the strangeness of idiom which appears throughout the transcriptof testimony.It is undisputed that Jose Nabor Villasenor, the Charging Party herein, was hiredby the Company as a linotypist in February 1960, and discharged in the course of aconversation with Foreman Laguna on August 23, 1961. At the time of the discharge,Laguna presented a discharge letter to Villasenor.This letter dated August 23, 1961,iswritten on the stationery of La Opinion and reads as follows: 3Mr. JOSE NABOR VILLASENOR:It is with regret that this letter is written to notify you that you are indefinitelysuspended from your work.The lack of efficiency in the performance of the job assigned to you, as alinotype operator, where it has been found that your production does not meetwith the expected level in relation to the rate of wages paid; your apparentdisregard of the continuous recommendations of our Editorial Room members,and, finally, numerous complaints about the way time is distracted during yourshift, either by talking with fellow-workers or by often engaging in telephoneconversations-all of this greatly detrimental to the normal general tasks ofthe Department-, have determined our decision to dispense with your services.Please accept our appreciation for the time you worked with this organization.LA OPINION,(S)Jose E. Bravo,JosE E. BRAVO,Manager.Villasenor testified as a witness for the General Counsel.He testified with everyappearance of frankness, fairness, and accuracy. I credit his entire testimony.Villa-senor testified that in April 1961 he and another linotypist by the name of RobertoOcariz joined the Union'Upon joining, Spencer, the business representative of theUnion, requested the two men to assist the Union's organizational efforts by solicitingauthorization cards for the Union from their fellow employees in the composing room.Villasenor and Ocariz agreed to assist the Union and thereafter .they invited all theirfellow employees to join the Union.Villasenor also testified that during the periodbetween May and August 5 he had about six separate conversations with ForemanLaguna about the Union.All of these conversations took place in the linotype de-partment of the newspaper. In all of these conversations Laguna told him "not tojoin the Union, that it wasn't convenient because we were going to be exploited."Despite these conversations, Villasenor remained loyal to the Union.On Wednesday, August 23, Villasenor arrived at the linotype room at 6 p.m. tobegin his work for the night. Immediately, Foreman Laguna took him aside and told2 The company petition was docketed as Case No 21-RM-733, and the union petitionas Case No 21-RC-72893 This letter is General Counsel's Exhibit No. 3 in evidence*Ocariz is sometimes referred to in the transcript as Ocaris.5Alldates In this sectionof the report are in theyear 1961. LOZANO ENTERPRISES131him that, except for Villasenor and Ocariz,all the employees had agreed to leavethe Union.Laguna then said that if Villasenor would agree to leave the Union, hewould immediately start earning$2.50 per hour,atwhich rate he would earn ahundred dollars per week for 40 hours' work, and that Villasenor would be assured ofa job for the rest of his life.Laguna said that they had worked happily in thepast without any union and that the only thing the Union did was to make promisesand exploit the workers.Villasenor replied that he did not accept Laguna's invitationto resign from the Union since he joined the Union because of his convictions, andthat if the Company wanted to offer him anything, they could offer it to him throughthe Union and he would accept it.At that point in the conversation Laguna saidthat "he just wanted to help" Villasenor, and then he handed Villasenor the dischargelettermentioned above.When Villasenor opened the letter he saw that it waswritten in English so he asked Laguna to read it to him in Spanish.Laguna told himto get someone else to translatethe letter.Villasenor then said he wouldget someoneto translate the letter as soon as he finished work.Laguna said that Villasenorcould not work there anymore.Villasenor then asked if he was fired and Lagunareplied in the affirmative.Villasenor asked Laguna why he was fired, and Lagunareplied that he was fired because he talked more than 2 hours every day on the tele-phone.Villasenor said that statement was false, and that he was going to take theletter to the Union.Laguna replied that he could do anything he wanted with theletter, but then Laguna added that Villasenor should think the matter over seriously,and if Villasenor decided to leave the Union, to come and talk to Bravo, who wouldarrange for him to start earning $2.50 an hour right away.Villasenor replied thathe wouldn't change his opinion,so he took his lunch box and went to the Union withthe letter.Villasenor testified that with the discharge letter he was given his final check,although it was Wednesday, and the workweek at La Opinion ended on Thursday,with Friday the weekly payday.Villasenor further testified that he was neverwarned that his work or that any of his conduct was not satisfactory to Laguna orany other supervisor.Villasenor also said that he was paid an amount equal to 1or 2 hours'wages each week during July, although he did not actually perform workfor those hours of pay which were given to him as a reward or bonus for his goodwork.Villasenor's wage records indicate that he received pay for not less than 37 hoursof overtime work during August 1961.C. Interference,restraint,and coercionRoberto Ocariz, another linotypist,testified credibly and to some extent corrobo-ratedthe testimony of Villasenor.Ocariz testified that in the latter part of July hehad a conversation with Foreman Laguna.On this occasion Laguna gave him tounderstand that the men should leave the Union and if they continued to work asthey were working, as a family,theywouldn't need to pay dues or expenses to theUnion and Laguna would be able to obtain an increase of 50 cents per hour for theemployees.Ocariz also testified that Foreman Laguna had praised Villasenor's workas late as July 1961.JavierMartinez,another linotypist,testified credibly that,Villasenor had solicitedhis support for the Union in the spring of 1961 and had invited Martinez to a meetingat the home of Ocariz in May. This witness also stated that in June, ForemanLaguna had made the comment to him that Villasenor was "one of the best operatorshe had."Martinez also testified that about the time the Union began its organiza-tional campaign,Laguna asked Martinez if he was interested in the Union.Mar-tinez testified further that on August 26 he had a conversation with Laguna in whichthe Foreman told Martinez to forget about the Union and if he left the Union thathe would have permanent work.Martinez replied that he was afraid that the Unionwould sue him if he resigned.Laguna replied that the Company had attorneys andthat they would take care of MartinezRegelio Noriega testified credibly that he is the makeup man at La Opinion andthat on August 25 he had a conversation with Laguna in the Linotyperoom.Thisconversation is reported in the transcript as follows:Mr. Laguna told me, "Last Wednesday I fired Mr. Villasenor because in theoffice they don't want him here because he is one of the union leaders," and hetoldme,"Maybe I'm-I have made a mistake.I think the one I should havefired is Mr. Ocariz in place of Mr. Villasenor.And he asked me, "What do you think?"And Isaid, "You are the boss, you know what to do." 6Transcript,page 121 132DECISIONSOF NATIONALLABOR RELATIONS BOARDCergio Manzo also testified credibly as a witness for the General Counsel.Thislinotypistworked exclusively on the night shift and at the hearing the Companyclaimed that Manzo was a supervisor in charge of the night staff.However, Manzodenied that assertion and with some degree of vehemence.He testified that he hadno authority to hire, fire, or direct the work of anybody in the composing room.Hesaid that when the night shift came to work, Foreman Laguna had already portionedout the work for each of the night-shift employees, and that the employees consultedwith Manzo only when a machine broke down or some other emergency arose. Hesaid he was not consulted by Foreman Laguna about the apportionment of the workor any other feature of the night-shift's activity.He said that he was paid at thesame rate of pay as the other linotypists and that on one occasion when ForemanLaguna went to Tia Juana for 2 days, Laguna left instructions with Manzo as to whateach man was to do. Manzo was not paid anything extra for his work during these2 days.Upon Manzo's testimony, which I credit, I find that Manzo is a rank-and-fileemployee and does not have supervisory status.Manzo further testified that Villasenor and Ocariz invited him to a union meetingat the home of Ocariz in May 1961. Present at this meeting were Ocariz, Villasenor,Barrera,Martinez, Ramirez, and Manzo.Early in July, Foreman Laguna toldManzo that Lozano, the publisher of the newspaper, wanted to see him in his office.When he spoke to Lozano in the latter's office, Lozano asked him why the men in thecomposing room had joined the Union.Manzo replied that they had joined theUnion "because in reality we earned little." Lozano then asked if the men had anyproblem within the shop and Manzo replied in the negative.Lozano then askedwhy the men had not spoken to Lozano before entering the Union and before signingcards for the Union.Manzo replied that the men had joined the Union becausethe Union "was convenient" to themLozano asked who had started the Union inthe shop.Manzo replied that he did not know.D. The Company's defenseIn its defense the Company presented the testimony of three witnesses, DaleSpencer, representative of the Union, Foreman Laguna, and Publisher Lozano.Dale Spencer testified that Foreman Laguna joined the Union and attended unionmeetings.Spencer explained that all the men, including the foreman, had been ac-cepted in the Union on a provisional basis.They were provisional until the Unionsecured a contract with the Company.At that point the parties stipulated that fore-men are accepted as members by the Union and that foremen have the right to hireand fire and recommend the same as far as members of the Union are concernedForeman Laguna testified that before July 1961 Villasenor was "a very acceptable-employee," but during July and August his production slowed down.Lagunasaid that he spoke to Villasenor "no more than three times" about his production.Laguna said that prior to August 1, Villasenor worked approximately 6 hours and inthat length of time he made approximately 10 "galleys."However, in the first 2weeks in August he was changed to fill in for Manzo who was ill and in that positionVillasenor worked 9 hours but was making only 11 to 111/2 galleys in the period.Laguna said that this low production continued for approximately 15 to 20 days.On the night of August 22, Villasenor produced 10 galleys in 9 hours.When Lagunareached the plant on the next morning there was no "advance material" prepared, sohe checked all the galleys that had been made on the night shift.He found thatVillasenor had not performed all the work assigned to him; that, in fact, he haddone "very little with the advance."Laguna said that he kept no regular record of how many galleys each man madeeach day but he kept Villasenor's galleys for the last day of work because on that dateVillasenor "did too little."Laguna also testified that on one occasion he had phoned the shop to talk toVillasenor and was told that he was talking on the other line.Also Garcia andAvila, two employees in the editorial department, told him that Villasenor talkeda long time on the telephone.Laguna admitted that he never spoke to Villasenorabout using the telephone too muchHe also said that there was no restriction onthe use of the phone by employees of the Company. Laguna also said that Villasenorwas never given any warning in writing about his low production and, althoughhe was paid for 1 extra hour, this practice was never stopped. Laguna said he waswaiting for everything to become all right because he knew that ordinarily Villasenorwas a fast workerLaguna also testified that Lozano and Bravo had both instructed him not to inter-fere in any way with the employees joining the Union.He said that before he joinedthe Union he discussed the matter with Bravo and Lozano, telling them that he wasseriously thinking of joining the Union.They told him to do as he pleased, so hejoined the Union in a happier frame of mind. Laguna said that when he discussed LOZANO ENTERPRISES133the Union with any of the employees it was "as a member." He said that he finallydiscussedVillasenor's low production record with Bravo and they decided thatVillasenor had to be discharged.Ignacio E. Lozano, publisher of the newspaper, testified that he talked to Lagunaabout the Union's demand for recognitionHe told the foreman that the had retainedcounsel to deal with the matter and he instructed Laguna that the Company was notpermitted to promise any benefits or threaten or intimidate any of the employees inany way in regard to the Union.Later on, Laguna came to Lozano and told him that he was considering joiningthe Union.He told Laguna to do as he pleased. Lozano testified that around June 1the Union put out some literature which accused the Company of subjecting theemployees to inhumane working conditions and of exploiting the employees.Heconsidered these statements to be false, so he separately invited two of the oldestemployees of the Company, Manzo and Cortez, to his office. In addition, a thirdemployee, Ruteaga, asked for an interview.Lozano testified that he told Manzo that he understood the Union represented amajority of the employees and that he had received a copy of the letter which theUnion had sent to the employees.He considered this letter unfair to the Com-pany and he felt that he had a right through Manzo to answer some of the Union'scharges.He told Manzo that he didn't think that their working conditions wereinhumane; and if the men felt that they were being exploited, why hadn't they com-plained to Lozano or to someone else in the management end of the newspaper.Manzo replied that he had joined the Union. Lozano then told him that he had com-plete liberty to do so; that the Company could not tell him to join or not to join.On the next day Lozano had a similar conversation with Cortez, another linotypist.Also, according to Lozano Ruteaga came to him with some personal complaints aboutForeman Laguna.These dealt with personal grievances, and Lozano asked ifRuteaga felt that he couldn't have settled those grievances with him and the foremanbefore he took the step of going along with the UnionRuteaga replied that "itdidn't occur to him to do so, and that they figured they were far enough along withthe Union, that they had to go along with it."The above summary sets forth the highlights of the testimony, and presents thefactual issues in the case.All the testimony, the exhibits, and the briefs of the partieshave been considered.Reference to some testimony has been omitted here in theinterest of brevity?Concluding FindingsAs indicated previously, Villasenor, as a witness, was most convincing, and thetestimony of Ocariz, Noriega, and the other employees possessed the same persuasivequality.The testimony of these men, which I credit, establishes overwhelminglythat Foreman Laguna discharged Villasenor because of his adherence to the Unionand not for any misconduct or inefficiency on the part of Villasenor.Villasenor's testimony establishes that when he reported for work on August 23,1961, Foreman Laguna told Villasenor that, except for Villasenor and Ocariz, allthe employees had agreed to leave the Union. Laguna then promised Villasenor a50-cent hourly wage increase, a 40-hour week, and a permanent job if Villasenorwould leave the Union.Villasenor rejected Laguna's offers and professed continuedloyalty to the Union.At that point Laguna handed Villasenor a letter terminatinghis employment and his final paycheck.Although this was Wednesday, and theworkweek of the newspaper ended on Thursday, with Friday the usual payday,Villasenor was discharged forthwith, and not permitted to perform his work on thisWednesday evening.The precipitate nature of Villasenor's discharge ]ends credenceto his testimony that he was discharged for refusing to leave the Union, rather thanbecause of any incompetence or inefficiency.Furthermore, Villasenor was paid for1or 2 hours, for which he performed no work, as some kind of a bonus for hisgood work.This practice was never discontinued, which seems most peculiar, if, infact,Villasenor was not performing his work in a satisfactory manner.In the letter terminating Villasenor's employment, the Company gave several rea-sons for the discharge of the employee.The letter mentions "lack of efficiency,"7At the hearing the General Counsel introduced into evidence as his exhibit No 7, acopy of a letter issued by the Company to all employees on June 19, 1901The Companyalso placed in evidence its translation of the same letter, as Respondent's Exhibit No 2Upon all the evidence, I find that the letter contains no threat of ieprisal or force orpromise of benefit, and for that reason cannot be considered as evidence of an unfairlabor practice under Section 8(c) of the ActFor that reason the letter was not con-sidered by the Trial Examiner in making his findings herein, and is therefore not re-produced in this report 134DECISIONS OF NATIONAL LABOR RELATIONS BOARD"lack of production," his "disregard of the continuous recommendations of the edi-torial-roommembers," "his conversations with fellow employees during workinghours," and "his use of the telephone during working hours." In this regard thereis absolutelynoevidence of Villasenor's disregard of the continuous recommenda-tions of editorial room members; and the proffered proof of Villasenor's excessiveconversation with fellow employees and his excessive use of the telephone is scantto the point of absurdity. In the light of all the evidence, the testimony of Lagunaas to Villasenor's failure to produce sufficient work I find singularly unconvincing.Laguna's assertion that Villasenor's production slowed down is based upon no,record kept in the ordinary course of business, for no such records were kept.Laguna's assertion is based entirely on what Laguna says were his daily observations.Laguna's testimony is called into question by one admitted fact in this record, inaddition to the testimony of Villasenor.Although Laguna paid Villasenor for anhour or two for which the employee performed no work, as a bonus, Laguna did notdiscontinue this bonus pay at any time, although according to his testimony, heobserved that Villasenor's lack of production had continued for approximately 20days.In the light of all the evidence, I cannot accept the testimony of Laguna.For the reasons stated above, I find that the discharge of Villasenor was discrimi-natory and a violation of Section 8(a) (3) and (1) of the Act.Also according to Villasenor's testimony, Laguna told him on about six occasionsbetween May and August 23, 1961, to abandon the Union. These exhortations ofLaguna unlawfully interfered with Villasenor's rights under Section 7 of the Act andwere additional violations of Section 8(a) (1)Also, immediately prior to his dis-charge, Foreman Laguna promised Villasenor a 50-cent per hour increase as wellas a permanent job if he would renounce his adherence to the Union. This conduct,too, constitutes an additional violation of Section 8(a) (1) of the Act.Upon the credited testimony of the employee involved in each incident, I findthat the following additional violations of Section 8(a) (1) occurred(a)On August 26, 1961, Laguna interrogated Martinez about his union activityand promised him permanent employment if be would abandon the Union(b)Late in July 1961, Laguna told Ocariz that Laguna could obtain a wage in-crease for all employees if they would abandon the Union.It is also found on the credited testimony of Cergio Manzo that in July 1961Lozano directed Manzo to appear in his office, and at that time and place Lozanointerrogated Manzo as to why the linotypists were joining the Union and asked Manzoto disclose the name of the employee who was responsible for bringing the Unioninto the plant.Taking into consideration the fact that a representation petition wasthen pending before the Board, with an election in the appropriate unit in the offing.I find that Lozano's interrogation also constitutes a violation of Section 8(a)(1) ofthe Act.8W. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company as set forth in section IIT, above, occurring inconnection with the operations of the Company set forth in section 1, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the Company has engaged in certain unfair labor practices, Ishall recommend that it be ordered to cease and desist therefrom and to take certainaffirmative action necessary to effectuate the policies of the Act.Having found that the Company has discriminated in regard to the tenure ofemployment of Jose Nabor Villasenor, I shall recommend that the Company offerto him immediate and full reinstatement to his former or substantially equivalentposition, without prejudice to his seniority and other rights and privileges, and makehim whole for any loss of pay he may have suffered by reason of the discriminationagainst him by payment to him of a sum of money equal to that which he wouldhave earned as wages from the date of such discrimination to the date of reinstate-ment or a proper offer of reinstatement, as the case may be, less his net earningsduring such period; the backpay to be computed on a quarterly basis in the mannerestablished by the Board in FW. Woolworth Company,90 NLRB 289. 1 willalso recommend that the Company preserve and, upon request, make availableto the Board or its agents, all pertinent records and data necessary to assist in ananalysis and computation of the amount of backpay due.BBallas EggProducts,Inc,121 NLRB 873, footnote1,Mid-South ManufacturingCompany, Inc,120 NLRB 230, 232. LOZANO ENTERPRISES135Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Los Angeles Typographical Union No. 174, International Typographical Union,AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act.2.Lozano Enterprises is an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.3.By discharging and refusing to reinstate Jose Nabor Villasenor because of hisparticipation in union activities, thereby discouraging membership in the above-named labor organization, the above-named Company has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(3) and (1) of the Act.4.By interrogating its employees and by promising them benefits if they wouldwithdraw from the Union the Company has also violated Section 8(a),(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact, conclusions of law, and theentire record in this case, I recommend that the Respondent, Lozano Enterprises,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Los Angeles Typographical Union No. 174,International Typographical Union, AFL-CIO, or any other labor organization ofits employees, by discharging or refusing to reinstate, or in any other manner dis-criminating against employees in regard to their hire or tenure of employment orany term or condition of employment.(b) In any other manner interfering with, restraining, or coercing its employees inthe exercise of their right to self-organization, to form labor organizations, to joinor assist the Union or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other concerted activities,for the purpose of collective bargaining or other mutual aid or protection, or torefrain from any or all of such activities.2.Take the following affirmative action which I find will effectuate the policiesof the Act:-(a)Offer Jose Nabor Villasenor immediate and full reinstatement to his formeror substantially equivalent position, without prejudice to his seniority and other rightsand privileges, and make him whole for any loss of pay he may have suffered byreason of the discrimination against him, in the manner set forth in the sectionof this report entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under the terms of these Recommendations.(c)Post at its plant in Los Angeles, California, copies of the notice attachedhereto marked "Appendix." 9 Copies of said notice, to be furnished by the RegionalDirector for the Twenty-first Region, shall, after being duly signed by the Company'srepresentative, be posted immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.The Company shall take reasonablesteps that such notices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Twenty-first Region, in writing, within20 days from the date of receipt of this Intermediate Report, what steps the Com-pany has taken to comply herewith.io' In the event that these Recommendations be adopted by the Board, the words "A Deci-sion and Order" shall be substituted for the words "The Recommendations of a TrialExaminer" in the notice In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order "io In the event that these Recommendations be adopted by the Board, this provisionshall be modified to read "Notify the Regional Director for the Twenty-first Region, Inwriting,within 10 days from the date of this Order, what steps the Respondent hastaken to comply herewith." 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is further recommended that, unless the Company shall within 20 days fromthe date of receipt of this Intermediate Report notify said Regional Director in writ-ing that it will comply with the foregoing recommendations, the National LaborRelations Board issue an order requiring the Company to take the action aforesaid.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct,as amended,we hereby notify you that:WE WILL NOT discourage membership in Los Angeles Typographical UnionNo. 174, International Typographical Union, AFL-CIO, or any other labororganization of our employees, by discharging, refusing to reinstate, or in anyother manner discriminating against them in regard to their hire or tenure ofemployment or any term or condition of employment.WE WILL offer Jose Nabor Villasenor immediate and full reinstatement tohis former or substantially equivalent position, without prejudice to his seniorityor other rights and privileges previously enjoyed, and make him whole for anyloss of pay suffered by him as the result of the discrimination against him.WE WILL NOT in any manner interfere with, restrain, or coerce our employ-ees in the exercise of their right to self-organization,to form labor organizations,to join or assist the above-named Union or any other labor organization, tobargain collectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collective bargainingor other mutual aid or protection, and to refrain from any or all such activities.All our employees are free to become or remain, and to refrain from becoming orremaining, members of the above-named or any other labor organization.LOZANO ENTERPRISES,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other materialEmployees may communicate directly with the Board's Regional Office, 849 SouthBroadway, Los Angeles 14, California, Telephone Number Richmond 9-4711, ifthey have any question concerning this notice or compliance with its provisions.LocalUnion 825, International Union of Operating Engineers,AFL-CIOandWm. C. Ehret.Case No. 22-CC-137.May 15,1962DECISION AND ORDEROn January 29, 1962, Trial Examiner John F. Funke issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the Intermediate Report attached hereto.Thereafter, the General Counsel filed exceptions to the IntermediateReport and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersRodgers and Fanning].137 NLRB No. 17.